Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 5, 2018

                                       No. 04-18-00703-CR

                                   Marion Benavidez ROJAS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR11882
                           Honorable Joey Contreras, Judge Presiding


                                          ORDER
        Pursuant to a plea-bargain agreement, Mario Rojas pled guilty to sexual assault of a child
and was sentenced to twelve years in prison and a $1500.00 fine in accordance with the terms of
his plea-bargain agreement. On August 28, 2018, the trial court signed a certification of
defendant’s right to appeal stating that this “is a plea-bargain case, and the defendant has NO
right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Rojas filed a notice of appeal, the trial
court clerk sent copies of the certification and notice of appeal to this court. See id. 25.2(e). The
clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See
id. 25.2(d).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,
establishes the punishment assessed by the court does not exceed the punishment recommended
by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a
written motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Rojas does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Rojas has the right to appeal is made part
of the appellate record by November 5, 2018. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court